UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMAD MOHAMMED AL DARBI              )
                                     )
            Petitioner,              )
                                     )   Civil Action No. 05-2371 (RCL)
                    v.               )
                                     )
BARACK OBAMA, et al.                )
                                     )
            Respondents.             )
                                     )
                                     )
____________________________________)



                                            ORDER

        Upon consideration of the Consent Motion for Extension of Time to File Discvoery

Motion beyond that now required by the Order entered May 8, 2009 [149], and without objection

by Respondents, it is hereby

        ORDERED that Petitioner’s time to file his discovery motion is continued until July 10,

2009.

        SO ORDERED.



                   Signed by Chief Judge Royce C. Lamberth on June 2, 2009.